DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1 and 17 (Currently Amended)
Claims 3, 6, 10-11, 13-14, 19, 22, 26-27 and 29-30  (Previously Presented)
Claims 9, 12, 25 and 28 (Canceled)
Claims 2, 4-5, 7-8, 15-16, 18, 20, 21, 23-24 and 31-32 (Original)

Response to Arguments
The applicant's amendment and argument filed on 11/12/2020, have been fully considered but are not persuasive because the combination of the prior arts still reads on the claim recitations. 
Regarding the Applicant’s argument that the prior art(s) does/do not teach the recitation “when the switch of the output adjustment circuit operates, a temperature effect on the photovoltaic power module is compensated by the PN junction of the switch of the output adjustment circuit because the temperature coefficient of the photovoltaic power module and the temperature coefficient of the PN junction of the switch of the output adjustment circuit are correlated with each other; conduction level of the switch is in analog correlation with the input voltage related signal”, on pages 16, 25, the Examiner respectfully disagrees because
the temperature coefficient, temperature versus solar cell V-I characteristic, Fig. 37B; [0014], 2 last lines; [0065], lines 6-11 of the photovoltaic power module 805, Fig. 52 and 
the temperature coefficient, as an inherent characteristics of MOS or BJT transistor of the PN junction [0345], last 3 lines of the switch TS1-TS3, Fig. 52 of the output adjustment circuit 605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41 are correlated with each other;
the conduction level of the switch TS1-TS3, Fig. 52 is in analog correlation with the input voltage related signal from 8060 coupled to TS1-TS3, Fig. 52; or signal at coupling point of D1-D3, Fig. 42; 
As shown above, Shimizu’s temperature coefficients are correlated because the sun of certain weather determines temperature versus solar cell V-I characteristic, Fig. 37B, similar to the Application’s Fig. 6, that provides the system input power and temperature coefficient of photovoltaic power module with corresponding output current and voltage; that are feedback via switch TS1-TS3 of the output adjustment circuit to control the input switches SW1 and Sw2, Fig. 52, that is similar to the application’s Fig. 7; in which each switch temperature coefficient, as an inherent characteristic of MOS or BJT transistor, that is based on the input voltage Vi and/or output current I and output voltage Vc.
Shimizu’s disclosure has similar subject matters and functionalities like the application’s per application’s abstract. Furthermore, the switch’s temperature coefficient versus the switch I-V characteristic or the switch’s temperature, voltage and current relationship and compensation is further disclosed by Thogersen.
Thogersen teaches a temperature compensation function ([0019] [0073] [0083]), when the switch ([0069], e.g., switch in PWM mode operation [0085] [0098], commonly used for charging application) operates,
a temperature effect [0009] [0019] on the photovoltaic power module [0091] is compensated [0019] [0073] [0083] by the PN junction [0069]; temperature versus IV characteristic of a switch, Fig. 7 of the switch because the temperature coefficient [0019] of the photovoltaic power module [0091] and the temperature coefficient of the PN junction [0069] of the switch are correlated with each other (as explained above); 
conduction level of the switch ([0069] [0085], voltage across the switch during conduction period; PWM switch operation of the power module) is in analog correlation with the input voltage related signal ([0069] [0085]).
In addition, the application’s subject matters of temperature coefficient of PN junction of a of MOS or BJT transistor, the correlation and compensation can’t be considered as the new invention because they have been taught in the 4 year college of Electrical Engineering.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 13, 17-24, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. 2007/0194759), in view of Thogersen U.S. 2014/0212289).

Regarding claim 1, Shimizu teaches a charger circuit (506, Fig. 36) with temperature compensation function ([0014], 2 last lines; [0019], lines 4-5, 17-20; [0065], lines 6-11), having an input terminal (terminal of 504 coupled to 505, Fig. 36) configured to be coupled to a photovoltaic power module (505, Fig. 36; or 601, Fig. 42) and an output terminal (terminal of 504 coupled to 507, Fig. 36) configured to be coupled to a load (507, Fig. 36), 
wherein the charger circuit (506, Fig. 36) is configured to convert (504, Fig. 36) an input voltage (Vi, Fig. 36 and Fig. 42) provided by the photovoltaic power module (505, Fig. 36; or 601, Fig. 42) at the input terminal (terminal of 504 coupled to 505, Fig. 36; or terminal of 602 and 604 coupled to 601, Fig. 42) to an output voltage (Vc, Fig. 36) at the output terminal (terminal of 504 coupled to 507, Fig. 36), the charger circuit (506, Fig. 36; or 602 + 604-609 + 6010, Fig. 42) comprising:

the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52)  being configured to convert the input voltage (Vi, Fig. 36 or Fig. 42) provided by the photovoltaic power module (505, Fig. 36; or 601, Fig. 42) at the input terminal (terminal of 504 coupled to 505, Fig. 36; or terminal of 604 and 602 coupled to 601, Fig. 42) to the output voltage (Vc, Fig. 36, or Fig. 42) at the output terminal (terminal of 504 coupled to 507, Fig. 36; or terminal of 602 and 605 coupled to 603, Fig. 42), and 
supply an output current (I, Fig. 36; or Ic, Fig. 42) through the output terminal (terminal of 504 coupled to 507, Fig. 36; or terminal of 602 and 605 coupled to 603, Fig. 42) to the load (507, Fig. 36 or Fig. 42);
an input voltage sense circuit (604+607+D1, Fig. 42) coupled to the input terminal (terminal of 604 and 602 coupled to 601, Fig. 42), the input voltage sense circuit (604+607+D1, Fig. 42) being configured to generate an input voltage related signal (signal at coupling point of D1-D3, Fig. 42) according to the input voltage (Vi, Fig. 42);
an output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41) coupled to the input voltage sense circuit (604+607+D1, Fig. 42),
the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41) being configured to generate an output adjustment signal (sweep signal S, signals 
a charging control circuit (5061, Fig. 41; [0291]; or 504, Fig. 36) coupled between the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52) and the output adjustment circuit (5062, Fig. 41), the charging control circuit (5061, Fig. 41; [0291]) being configured to generate a control signal (signal from 5061 to control SW or SW1, SW2, Fig. 41) according to the output adjustment signal (signal from 5062 to 5061, Fig. 41), to adjust the output current (I, Fig. 41) supplied by the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52),
wherein when the input voltage (Vi, Fig. 42; solar cell voltage V < Vmpp, solar cell current I decreased, Fig. 31B, 37B [0014]; or output power max 0.3W at solar cell voltage 1.50V and solar cell current 0.225A; solar cell voltage < 1.5V, output power decreased and solar cell current decreased, Fig. 45 [0019]) is smaller than a predetermined voltage threshold (e,g., Vrefvi, [0265], lines 2-5, Fig. 31B; or Vmpp, Fig. 31B or 37B or 1.5 V, Fig. 45), the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52) decreases the output current (Ic, Fig. 42; output current Ic decreases accordingly per I-V characteristics and output power, Fig. 31B or 37B and Fig. 45; [0014]; [0310], pair of Vi and Ic monitored for solar cell max input and max output current via converter; linear proportion [0317]); 
wherein the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41) includes a switch (TS1-TS3, Fig. 52) which is configured to operate  predetermined voltage threshold (e,g., Vrefvi, [0265], lines 2-5, Fig. 31B; or Vmpp, Fig. 31B or 37B or 1.5 V, Fig. 45) to determine the output adjustment signal (sweep signal S, signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; signal from 5062 to 5061, Fig. 41) and the conduction level of the switch (TS1-TS3, Fig. 52) is in analog correlation with the input voltage related signal (signal from 8060 coupled to TS1-TS3, Fig. 52; or signal at coupling point of D1-D3, Fig. 42); 
wherein the predetermined voltage threshold (e,g., Vrefvi, [0265], lines 2-5, Fig. 31B; or Vmpp, Fig. 31B or 37B or 1.5 V, Fig. 45; or Vref, coupled to 801-803 via associated AS, Fig. 53; or Vref (out), Fig. 42) is correlated to a conduction threshold of the switch (TS1-TS3, Fig. 52); 
wherein the switch includes a PN junction ([0345], last 3 lines; [0383]-[0385], NPN transistors, Fig. 60) which has a temperature coefficient (inherent characteristics of MOS or BJT transistor) that is correlated to a temperature coefficient (temperature, Fig. 37B, 45; [0014], 2 last lines; [0019], lines 4-5, 17-20; [0065], lines 6-11) of the photovoltaic power module (505, Fig. 36; or 601, Fig. 42; or 505, Fig. 41; or 805, Fig. 52) and the PN junction ([0345], last 3 lines; [0383]-[0385], NPN transistors, Fig. 60) determines the conduction threshold of the switch (TS1-TS3, Fig. 52),
wherein when the switch (TS1-TS3, Fig. 52) of the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41) operates, the temperature coefficient (temperature, Fig. 37B, 45; [0014], 2 last lines; [0019], lines 4-5, 17-20; [0065], lines 6-of the photovoltaic power module (505, Fig. 36; or 601, Fig. 42; or 505, Fig. 41; or 805, Fig. 52) and the temperature coefficient (as an inherent characteristics of MOS or BJT transistor) of the PN junction ([0345], last 3 lines; [0383]-[0385], NPN transistors, Fig. 60) of the switch (TS1-TS3, Fig. 52) of the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41) are correlated with each other.
Shimizu does not explicitly teach (when the switch of the output adjustment circuit operates), a temperature effect on the photovoltaic power module is compensated by the PN junction of the switch (of the output adjustment circuit because the temperature coefficient of the photovoltaic power module and the temperature coefficient of the PN junction of the switch of the output adjustment circuit are correlated with each other).
Thogersen teaches a temperature compensation function ([0019] [0073] [0083]), when the switch ([0069], e.g., switch in PWM mode operation per [0085] [0098], commonly used for charging application) operates, a temperature effect ([0009] [0019]) on the photovoltaic power module ([0091]) is compensated ([0019] [0073] [0083]) by the PN junction ([0069]) of the switch because the temperature coefficient ([0019]) of the photovoltaic power module ([0091]) and the temperature coefficient of the PN junction ([0069]) of the switch are correlated with each other;  conduction level of the switch ([0069] [0085], voltage across the switch during conduction period; PWM switch operation of the power module) is in analog correlation with the input voltage related signal ([0069] [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (when the switch operates), a temperature effect on the photovoltaic power module is compensated by  module and the PN junction of the switch are correlated with each other) of Thogersen’s into Shimizu’s, in order to estimate the temperature of the power module ([0001] [0007] abstract; Thogersen) for more accurate parameters, e.g., voltage and current, obtained to compensate for the power module components wear-out due to thermal and mechanical stress ([0019] [0073] [0083]; Thogersen).
Regarding claim 2, Shimizu teaches the charger circuit according to claim 1, in view of Thogersen, wherein the charging control circuit (5061, Fig. 41; [0291]) is configured to generate the control signal (signal from 5061 to control SW or SW1, SW2, Fig. 41) according to the output adjustment signal (signal from 5062 to 5061, Fig. 41) and further according to a level ([0291], current detecting R) of the output current (I, Fig. 41) to adjust the output current (I, Fig. 41) supplied by the power converter circuit (C1, C2, D, L, Fig. 41).
Regarding claim 3, Shimizu teaches the charger circuit according to claim 2, in view of Thogersen, wherein the output adjustment circuit (5062, Fig. 41 or R + TS1-TS3 + 8061 + 8060, Fig. 52) includes:
the switch (TS1-TS3, Fig. 52) configured to operate according to a relationship between the input voltage related signal (signal from 8060 coupled to TS1-TS3, Fig. 52; or signal at coupling point of D1-D3, Fig. 42) and the predetermined voltage threshold (Vref, coupled to 801-803 via associated AS, Fig. 53; or Vref (out), Fig. 42); and

Regarding claim 4, Shimizu teaches the charger circuit according to claim 2, in view of Thogersen, wherein the charging control circuit (5061, Fig. 41; [0291]) includes:
a signal amplifier circuit (circuit of signal amplifier 5022, Fig. 39 [0288]) having one input (+/-Vi, Vc, Fig. 39) coupled to the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41; or R + TS1-TS3 + 8061 + 8060, Fig. 52), the signal amplifier circuit (circuit of signal amplifier 5022, Fig. 39 [0288]) being configured to amplify a difference between the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41) and a voltage reference (Voffset, Fig. 39), to output an output current reference (Vref (v-i), Fig. 39 or 38); and
an error amplifier circuit ([0286], circuit of error amplifier 5011, 5021, 5031, 5041, Fig. 38) having one input (I, Vi, Vc, Fig. 38) coupled to an output of the signal amplifier circuit (circuit of signal amplifier 5022, Fig. 39 [0288]) and another input (I, Fig. 38) configured to receive the output current (I, Fig. 38), the error amplifier circuit ([0286], 
Regarding claim 5, Shimizu teaches the charger circuit according to claim 1, in view of Thogersen, wherein the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41; or R + TS1-TS3 + 8061 + 8060, Fig. 52) is further coupled to the output terminal (terminal of 504 coupled to 507, Fig. 36; or terminal of 602 and 605 coupled to 603, Fig. 42), and is configured to generate the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41) according to the input voltage related signal (signal from 8060 coupled to TS1-TS3, Fig. 52; or signal at coupling point of D1-D3, Fig. 42) and the output voltage (Vc, Fig. 36, or Fig. 42).
Regarding claim 6, Shimizu teaches the charger circuit according to claim 5, in view of Thogersen, wherein the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41; or R + TS1-TS3 + 8061 + 8060, Fig. 52) includes:
the switch (TS1-TS3, Fig. 52) configured to operate according to a relationship between the input voltage related signal (signal from 8060 coupled to TS1-TS3, Fig. 52; or signal at coupling point of D1-D3, Fig. 42) and the predetermined voltage threshold (Vref, coupled to 801-803 via associated AS, Fig. 53; or Vref (out), Fig. 42); and

being configured to generate the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41), 
wherein a resistance of the adjustment resistor set (R, Fig. 52), a conduction level of the switch (TS1-TS3, Fig. 52) and a level of the output voltage (Vc, Fig. 36, or Fig. 42 or Fig. 53) determine a level of the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41), 
wherein the output adjustment signal is correlated to the output voltage (Vc, Fig. 36, or Fig. 42 or Fig. 53).
Regarding claim 7, Shimizu teaches the charger circuit according to claim 5, in view of Thogersen, wherein the charging control circuit includes:
a signal amplifier circuit (circuit of signal amplifier 5022, Fig. 39 [0288]) having one input (+/-Vi, Vc, Fig. 39) coupled to the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41; or R + TS1-TS3 + 8061 + 8060, Fig. 52), the signal amplifier circuit being configured to amplify a difference between the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41) 
Regarding claim 8, Shimizu teaches the charger circuit according to claim 1, in view of Thogersen, wherein when the input voltage (Vi, Fig. 42, 36, 41, 52)  provided by the photovoltaic power module (505, Fig. 36; or 505, Fig. 41; or 601, Fig. 42; or 805, Fig. 52) at the input terminal (terminal of 604 and 602 coupled to 601, Fig. 42; or terminal of 504 coupled to 505, Fig. 36; or terminal of 506 coupled to 505, Fig. 41; or terminal of 806 coupled to 805, Fig. 52) is equal to or larger than the predetermined voltage threshold ([0060]), the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52) maintains the output current (I, Fig. 36, 41, 52; or Ic, Fig. 42) at a maximum ([0063] [0064]).
Regarding claim 10, Shimizu teaches the charger circuit according to claim 3, in view of Thogersen, wherein the switch (TS1-TS3, Fig. 52) includes a MOS transistor or a BJT ([0345], last 3 lines), the MOS transistor or BJT having the PN junction ([0345], last 3 lines) such that the charger circuit (506, Fig. 36; or 602 + 604-609 + 6010, Fig. 42) compensates the temperature coefficient of the photovoltaic power module (505, Fig. 36; or 505, Fig. 41; or 601, Fig. 42; or 805, Fig. 52).
Regarding claim 13, Shimizu teaches the charger circuit according to claim 6, in view of Thogersen, wherein the switch (TS1-TS3, Fig. 52) includes a MOS transistor or a BJT 
Regarding claim 17, Shimizu teaches a controller circuit (504, Fig. 36) of a charger circuit (506, Fig. 36) with temperature compensation function ([0014], 2 last lines; [0019], lines 4-5, 17-20; [0065], lines 6-11), 
the charger circuit (506, Fig. 36) having an input terminal (terminal of 504 coupled to 505, Fig. 36) configured to be coupled to a photovoltaic power module (505, Fig. 36; or 601, Fig. 42) and an output terminal (terminal of 504 coupled to 507, Fig. 36) configured to be coupled to a load (507, Fig. 36), 
wherein the charger circuit (506, Fig. 36) includes 
a power converter circuit (included in 504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52) coupled between the input terminal (terminal of 504 coupled to 505, Fig. 36; or terminal of 602 and 604 coupled to 601, Fig. 42) and the output terminal  (terminal of 504 coupled to 507, Fig. 36; or terminal of 602 and 605 coupled to 603, Fig. 42), for converting an input voltage (Vi, Fig. 36 or Fig. 42) provided by the photovoltaic power module  (505, Fig. 36; or 601, Fig. 42) at the input terminal (terminal of 504 coupled to 505, Fig. 36; or terminal of 602 and 604 coupled to 601, Fig. 42) to an output voltage (Vc, Fig. 36, or Fig. 42) at the output terminal (terminal of 504 coupled to 507, Fig. 36; or terminal of 602 and 605 coupled to 603, Fig. 42) and supplying an output current (I, Fig. 36; or Ic, Fig. 42) through the output terminal (terminal of 504 coupled to 507, Fig. 36; or terminal of 602 and 605 coupled to 603, Fig. 42) to the load (507, Fig. 36 or Fig. 42), 

an input voltage sense circuit (604+607+D1, Fig. 42) coupled to the input terminal(terminal of 604 and 602 coupled to 601, Fig. 42), the input voltage sense circuit (604+607+D1, Fig. 42) being configured to generate an input voltage related signal (signal at coupling point of D1-D3, Fig. 42) according to the input voltage (Vi, Fig. 42);
an output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41) coupled to the input voltage sense circuit (604+607+D1, Fig. 42),
the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41) being configured to generate an output adjustment signal (sweep signal S, signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; signal from 5062 to 5061, Fig. 41) according to the input voltage related signal (signal at coupling point of D1-D3, Fig. 42); and
a charging control circuit (5061, Fig. 41; [0291]) coupled between the power converter circuit (included in 504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52) and the output adjustment circuit (5062, Fig. 41), the charging control circuit (5061, Fig. 41; [0291]) being configured to generate a control signal (signal from 5061 to control SW or SW1, SW2, Fig. 41) according to the output adjustment signal (signal from 5062 to 5061, Fig. 41), to adjust the output current (I, Fig. 41) supplied by the power converter circuit (included in 504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52),
wherein when the input voltage (Vi, Fig. 42; solar cell voltage V < Vmpp, solar cell current I decreased, Fig. 31B, 37B [0014]; or output power max 0.3W at solar cell voltage 
wherein the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41) includes a switch (TS1-TS3, Fig. 52) which is configured to operate according to the input voltage related signal (signal from 8060 coupled to TS1-TS3, Fig. 52; or signal at coupling point of D1-D3, Fig. 42) and the predetermined voltage threshold (e,g., Vrefvi, [0265], lines 2-5, Fig. 31B; or Vmpp, Fig. 31B or 37B or 1.5 V, Fig. 45) to determine the output adjustment signal (sweep signal S, signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; signal from 5062 to 5061, Fig. 41) and the conduction level of the switch (TS1-TS3, Fig. 52) is in analog correlation with the input voltage related signal (signal from 8060 coupled to TS1-TS3, Fig. 52; or signal at coupling point of D1-D3, Fig. 42);
 wherein the predetermined voltage threshold (e,g., Vrefvi, [0265], lines 2-5, Fig. 31B; or Vmpp, Fig. 31B or 37B or 1.5 V, Fig. 45; or Vref, coupled to 801-803 via associated AS, Fig. 53; or Vref (out), Fig. 42) is correlated to a conduction threshold of the switch (TS1-TS3, Fig. 52); 
 includes a PN junction ([0345], last 3 lines; [0383]-[0385], NPN transistors, Fig. 60) which has a temperature coefficient (inherent characteristics of MOS or BJT transistor) that is correlated to a temperature coefficient (temperature, Fig. 37B, 45; [0014], 2 last lines; [0019], lines 4-5, 17-20; [0065], lines 6-11) of the photovoltaic power module (505, Fig. 36; or 601, Fig. 42; or 505, Fig. 41; or 805, Fig. 52) and the PN junction ([0345], last 3 lines; [0383]-[0385], NPN transistors, Fig. 60) determines the conduction threshold of the switch (TS1-TS3, Fig. 52);
wherein when the switch (TS1-TS3, Fig. 52) of the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41) operates, 
the temperature coefficient (temperature, Fig. 37B, 45; [0014], 2 last lines; [0019], lines 4-5, 17-20; [0065], lines 6-11) of the photovoltaic power module (505, Fig. 36; or 601, Fig. 42; or 505, Fig. 41; or 805, Fig. 52) and the temperature coefficient (as an inherent characteristics of MOS or BJT transistor) of the PN junction ([0345], last 3 lines; [0383]-[0385], NPN transistors, Fig. 60) of the switch (TS1-TS3, Fig. 52) of the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41) are correlated with each other.
Shimizu does not explicitly teach (when the switch of the output adjustment circuit operates), a temperature effect on the photovoltaic power module is compensated by the PN junction of the switch (of the output adjustment circuit because the temperature coefficient of the photovoltaic power module and the temperature coefficient of the PN junction of the switch of the output adjustment circuit are correlated with each other).
when the switch ([0069], e.g., switch in PWM mode operation per [0085] [0098], commonly used for charging application) operates, a temperature effect ([0009] [0019]) on the photovoltaic power module ([0091]) is compensated ([0019] [0073] [0083]) by the PN junction ([0069]) of the switch because the temperature coefficient ([0019]) of the photovoltaic power module ([0091]) and the temperature coefficient of the PN junction ([0069]) of the switch are correlated with each other;  conduction level of the switch ([0069] [0085], voltage across the switch during conduction period; PWM switch operation of the power module) is in analog correlation with the input voltage related signal ([0069] [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (when the switch operates), a temperature effect on the photovoltaic power module is compensated by the PN junction of the switch (because of the temperature coefficient of the photovoltaic power module and the PN junction of the switch are correlated with each other) of Thogersen’s into Shimizu’s, in order to estimate the temperature of the power module ([0001] [0007] abstract; Thogersen) for more accurate parameters, e.g., voltage and current, obtained to compensate for the power module components wear-out due to thermal and mechanical stress ([0019] [0073] [0083]; Thogersen).
Regarding claim 18, Shimizu teaches the controller circuit according to claim 17, in view of Thogersen, wherein the charging control circuit (5061, Fig. 41; [0291]) is configured to generate the control signal (signal from 5061 to control SW or SW1, SW2, Fig. 41) according to the output adjustment signal (signal from 5062 to 5061, Fig. 41) and further according to a level ([0291], current detecting R) of the output current (I, Fig. 41) to adjust 
 Regarding claim 19, Shimizu teaches the controller circuit according to claim 18, in view of Thogersen, wherein the output adjustment circuit (5062, Fig. 41 or R + TS1-TS3 + 8061 + 8060, Fig. 52) includes:
the switch (TS1-TS3, Fig. 52) configured to operate according to a relationship between the input voltage related signal (signal from 8060 coupled to TS1-TS3, Fig. 52; or signal at coupling point of D1-D3, Fig. 42) and the predetermined voltage threshold (Vref, coupled to 801-803 via associated AS, Fig. 53; or Vref (out), Fig. 42); and
an adjustment resistor set (R, Fig. 52) coupled to the switch (TS1-TS2, Fig. 52) and being configured to generate the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41), wherein a resistance of the adjustment resistor set (R, Fig. 52) and a conduction level of the switch (TS1-TS2, Fig. 52) determine a level of the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41).
Regarding claim 20, Shimizu teaches the controller circuit according to claim 18, in view of Thogersen, wherein the charging control circuit (5061, Fig. 41; [0291]) includes:
a signal amplifier circuit (circuit of signal amplifier 5022, Fig. 39 [0288]) having one input (+/-Vi, Vc, Fig. 39) coupled to the output adjustment circuit (605 + 606 + 608 + 609 
an error amplifier circuit ([0286], circuit of error amplifier 5011, 5021, 5031, 5041, Fig. 38) having one input (I, Vi, Vc, Fig. 38) coupled to an output of the signal amplifier circuit (circuit of signal amplifier 5022, Fig. 39 [0288]) and another input (I, Fig. 38) configured to receive the output current (I, Fig. 38), the error amplifier circuit ([0286], circuit of error amplifier 5011, 5021, 5031, 5041, Fig. 38) being configured to amplify a difference between the output current reference (Vrefi, Fig. 38) and the output current (I, Fig. 38) to generate the control signal (signal coupled to PWM via D11, D21, D31, D41, Fig. 38), for controlling the output current (I, Fig. 36, 38, 41, 52; or Ic, Fig. 42) supplied by the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52).
Regarding claim 21, Shimizu teaches the controller circuit according to claim 17, in view of Thogersen, wherein the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41; or R + TS1-TS3 + 8061 + 8060, Fig. 52) is further coupled to the output terminal (terminal of 504 coupled to 507, Fig. 36; or terminal of 602 and 605 coupled to 603, Fig. 42), and is configured to generate the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 
Regarding claim 22, Shimizu teaches the controller circuit according to claim 21, in view of Thogersen, wherein the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41; or R + TS1-TS3 + 8061 + 8060, Fig. 52) includes:
the switch (TS1-TS3, Fig. 52) configured to operate according to a relationship between the input voltage related signal (signal from 8060 coupled to TS1-TS3, Fig. 52; or signal at coupling point of D1-D3, Fig. 42) and the predetermined voltage threshold (Vref, coupled to 801-803 via associated AS, Fig. 53; or Vref (out), Fig. 42); and
an adjustment resistor set (R, Fig. 52) coupled to the switch (TS1-TS2, Fig. 52) and the output terminal (terminal of 504 coupled to 507, Fig. 36; or terminal of 602 and 605 coupled to 603, Fig. 42; or coupling point of 806 and 807, Fig. 52), and 
being configured to generate the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41), 
wherein a resistance of the adjustment resistor set (R, Fig. 52), a conduction level of the switch (TS1-TS3, Fig. 52) and a level of the output voltage (Vc, Fig. 36, or Fig. 42 or Fig. 53) determine a level of the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41), 

Regarding claim 23, Shimizu teaches the controller circuit according to claim 21, in view of Thogersen,  wherein the charging control circuit includes:
a signal amplifier circuit (circuit of signal amplifier 5022, Fig. 39 [0288]) having one input (+/-Vi, Vc, Fig. 39) coupled to the output adjustment circuit (605 + 606 + 608 + 609 + 6010, Fig. 42; or 5062, Fig. 41; or R + TS1-TS3 + 8061 + 8060, Fig. 52), the signal amplifier circuit being configured to amplify a difference between the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41) and a voltage reference (Voffset, Fig. 39), to generate the control signal (Vi, Vref (v-i); and input to error amplifier circuit, Fig. 38 to generate signal coupled to PWM via D11, D21, D31, D41, Fig. 38) for controlling the output current (I, Fig. 36, 38, 41, 52; or Ic, Fig. 42) supplied by the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52).
Regarding claim 24, Shimizu teaches the controller circuit according to claim 17, in view of Thogersen, wherein when the input voltage (Vi, Fig. 42, 36, 41, 52)  provided by the photovoltaic power module (505, Fig. 36; or 505, Fig. 41; or 601, Fig. 42; or 805, Fig. 52) at the input terminal (terminal of 604 and 602 coupled to 601, Fig. 42; or terminal of 504 coupled to 505, Fig. 36; or terminal of 506 coupled to 505, Fig. 41; or terminal of 806 coupled to 805, Fig. 52) is equal to or larger than the predetermined voltage threshold ([0060]), the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 
Regarding claim 26, Shimizu teaches the controller circuit according to claim 19, in view of Thogersen,  wherein the switch (TS1-TS3, Fig. 52) includes a MOS transistor or a BJT ([0345], last 3 lines), the MOS transistor or BJT having the PN junction ([0345], last 3 lines).
Regarding claim 29, Shimizu teaches the controller circuit according to claim 22, in view of Thogersen,  wherein the switch (TS1-TS3, Fig. 52) includes a MOS transistor or a BJT ([0345], last 3 lines), the MOS transistor or BJT having the PN junction ([0345], last 3 lines).
Claims 11, 14, 16, 27, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. 2007/0194759) and Thogersen U.S. 2014/0212289), as applied above in claims 1, 3, 6, 17, 19 and 22 in view of Alessandria (U.S. 2003/0006829).
Regarding claim 11, Shimizu teaches the charger circuit according to claim 3, in view of Thogersen,  wherein:
when the input voltage (Vi, Fig. 42, 36, 41, 52) ( solar cell voltage V < Vmpp, solar cell current I decreased, Fig. 31B, 37B [0014]; or output power max 0.3W at solar cell voltage 1.50V and solar cell current 0.225A; solar cell voltage < 1.5V, output power decreased and solar cell current decreased, Fig. 45 [0019])  provided by the photovoltaic power module (505, Fig. 36; or 505, Fig. 41; or 601, Fig. 42; or 805, Fig. 52) at the input terminal (terminal of 604 and 602 coupled to 601, Fig. 42; or terminal of 504 coupled to 
an equivalent resistance of the switch (TS1-TS3 coupled to 8061, Fig. 52) is controlled so that the level of the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41) is determined, whereby the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52) decreases the output current (I, Fig. 36, 41, 52; or Ic, Fig. 42; output current Ic decreases accordingly per I-V characteristics and output power, Fig. 31B or 37B and Fig. 45; [0014]; [0310], pair of Vi and Ic monitored for solar cell max input and max output current via converter; linear proportion [0317]); and
when the input voltage (Vi, Fig. 42, 36, 41, 52) provided by the photovoltaic power module (505, Fig. 36; or 505, Fig. 41; or 601, Fig. 42; or 805, Fig. 52) at the input terminal (terminal of 604 and 602 coupled to 601, Fig. 42; or terminal of 504 coupled to 505, Fig. 36; or terminal of 506 coupled to 505, Fig. 41; or terminal of 806 coupled to 805, Fig. 52) is equal to or larger than the predetermined voltage threshold ([0060]), the equivalent resistance of the switch (TS1-TS3 coupled to 8061, Fig. 52) is controlled to be near zero (inherent characteristic of an ideal closed switch) so that the level of the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41) is determined, whereby the power converter circuit (504, Fig. 36; or 602, 
Shimizu does not explicitly teach (an equivalent resistance of the switch is controlled so that the level of the output adjustment signal is determined by) a sum of the resistance of the adjustment resistor set and the equivalent resistance of the switch, (whereby the power converter module decreases the output current); (the level of the output adjustment signal is determined by) the resistance of the adjustment resistor set.
Alessandria teaches a zener diode (20, Fig. 5) coupled to input terminal (Vin, Fig. 5, for voltage stabilizing per abstract) and MOS transistor (22, Fig. 5); sum of resistance of resistor (R1, Fig. 10) and equivalent resistance of the switch (switch in series with R1, Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resistor connected to MOS transistor in series and Zener diode of Alessandria ’s into Shimizu’s, in view of Thogersen’s, in order to provide a stabilized voltage and/or overvoltage protection.
Regarding claim 14, Shimizu teaches the charger circuit according to claim 6, in view of Thogersen,  wherein:
when the input voltage (Vi, Fig. 42, 36, 41, 52) ( solar cell voltage V < Vmpp, solar cell current I decreased, Fig. 31B, 37B [0014]; or output power max 0.3W at solar cell voltage 1.50V and solar cell current 0.225A; solar cell voltage < 1.5V, output power decreased and solar cell current decreased, Fig. 45 [0019])  provided by the photovoltaic power module (505, Fig. 36; or 505, Fig. 41; or 601, Fig. 42; or 805, Fig. 52) at the input 
an equivalent resistance of the switch (TS1-TS3 coupled to 8061, Fig. 52) is controlled so that the level of the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41) is determined, whereby the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52) decreases the output current (I, Fig. 36, 41, 52; or Ic, Fig. 42; output current Ic decreases accordingly per I-V characteristics and output power, Fig. 31B or 37B and Fig. 45; [0014]; [0310], pair of Vi and Ic monitored for solar cell max input and max output current via converter; linear proportion [0317]); and
when the input voltage (Vi, Fig. 42, 36, 41, 52) provided by the photovoltaic power module (505, Fig. 36; or 505, Fig. 41; or 601, Fig. 42; or 805, Fig. 52) at the input terminal (terminal of 604 and 602 coupled to 601, Fig. 42; or terminal of 504 coupled to 505, Fig. 36; or terminal of 506 coupled to 505, Fig. 41; or terminal of 806 coupled to 805, Fig. 52) is equal to or larger than the predetermined voltage threshold ([0060]), the equivalent resistance of the switch (TS1-TS3 coupled to 8061, Fig. 52) is controlled to be near zero (inherent characteristic of an ideal closed switch) so that the level of the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 
Shimizu does not explicitly teach (an equivalent resistance of the switch is controlled so that the level of the output adjustment signal is determined by) a sum of the resistance of the adjustment resistor set and the equivalent resistance of the switch, (whereby the power converter module decreases the output current); (the level of the output adjustment signal is determined by) the resistance of the adjustment resistor set.
Alessandria teaches a zener diode (20, Fig. 5) coupled to input terminal (Vin, Fig. 5, for voltage stabilizing per abstract) and MOS transistor/switch (22, Fig. 5); sum of resistance of resistor (R1, Fig. 10) and equivalent resistance of the switch (switch in series with R1, Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resistor connected to MOS transistor in series and Zener diode of Alessandria ’s into Shimizu’s, in view of Thogersen’s,  in order to provide a stabilized voltage and/or overvoltage protection.
Regarding claim 16, Shimizu teaches the charger circuit according to claim 1, in view of Thogersen, wherein the input voltage sense circuit (604+607+D1, Fig. 42) includes a diode (D1, Fig. 42), for generating the input voltage related signal (signal at coupling point of D1-D3, Fig. 42) according to the input voltage (Vi, Fig. 42). 
Shimizu does not teach a Zener diode.

Regarding claim 27, Shimizu teaches the controller circuit according to claim 19, in view of Thogersen, wherein:
when the input voltage (Vi, Fig. 42, 36, 41, 52) ( solar cell voltage V < Vmpp, solar cell current I decreased, Fig. 31B, 37B [0014]; or output power max 0.3W at solar cell voltage 1.50V and solar cell current 0.225A; solar cell voltage < 1.5V, output power decreased and solar cell current decreased, Fig. 45 [0019])  provided by the photovoltaic power module (505, Fig. 36; or 505, Fig. 41; or 601, Fig. 42; or 805, Fig. 52) at the input terminal (terminal of 604 and 602 coupled to 601, Fig. 42; or terminal of 504 coupled to 505, Fig. 36; or terminal of 506 coupled to 505, Fig. 41; or terminal of 806 coupled to 805, Fig. 52) is smaller than the predetermined voltage threshold (e,g., Vrefvi, [0265], lines 2-5, Fig. 31B; or Vmpp, Fig. 31B or 37B or 1.5 V, Fig. 45), 
an equivalent resistance of the switch (TS1-TS3 coupled to 8061, Fig. 52) is controlled so that the level of the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41) is determined, whereby the power 
when the input voltage (Vi, Fig. 42, 36, 41, 52) provided by the photovoltaic power module (505, Fig. 36; or 505, Fig. 41; or 601, Fig. 42; or 805, Fig. 52) at the input terminal (terminal of 604 and 602 coupled to 601, Fig. 42; or terminal of 504 coupled to 505, Fig. 36; or terminal of 506 coupled to 505, Fig. 41; or terminal of 806 coupled to 805, Fig. 52) is equal to or larger than the predetermined voltage threshold ([0060]), the equivalent resistance of the switch (TS1-TS3 coupled to 8061, Fig. 52) is controlled to be near zero (inherent characteristic of an ideal closed switch) so that the level of the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41) is determined, whereby the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52) maintains the output current (I, Fig. 36, 41, 52; or Ic, Fig. 42) at a maximum ([0063] [0064]).
Shimizu does not explicitly teach (an equivalent resistance of the switch is controlled so that the level of the output adjustment signal is determined by) a sum of the resistance of the adjustment resistor set and the equivalent resistance of the switch, (whereby the power converter module decreases the output current); (the level of the output adjustment signal is determined by) the resistance of the adjustment resistor set.

Regarding claim 30, Shimizu teaches the controller circuit according to claim 22, in view of Thogersen, wherein:
when the input voltage (Vi, Fig. 42, 36, 41, 52) ( solar cell voltage V < Vmpp, solar cell current I decreased, Fig. 31B, 37B [0014]; or output power max 0.3W at solar cell voltage 1.50V and solar cell current 0.225A; solar cell voltage < 1.5V, output power decreased and solar cell current decreased, Fig. 45 [0019])  provided by the photovoltaic power module (505, Fig. 36; or 505, Fig. 41; or 601, Fig. 42; or 805, Fig. 52) at the input terminal (terminal of 604 and 602 coupled to 601, Fig. 42; or terminal of 504 coupled to 505, Fig. 36; or terminal of 506 coupled to 505, Fig. 41; or terminal of 806 coupled to 805, Fig. 52) is smaller than the predetermined voltage threshold (e,g., Vrefvi, [0265], lines 2-5, Fig. 31B; or Vmpp, Fig. 31B or 37B or 1.5 V, Fig. 45), 
an equivalent resistance of the switch (TS1-TS3 coupled to 8061, Fig. 52) is controlled so that the level of the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41) is determined, whereby the power 
when the input voltage (Vi, Fig. 42, 36, 41, 52) provided by the photovoltaic power module (505, Fig. 36; or 505, Fig. 41; or 601, Fig. 42; or 805, Fig. 52) at the input terminal (terminal of 604 and 602 coupled to 601, Fig. 42; or terminal of 504 coupled to 505, Fig. 36; or terminal of 506 coupled to 505, Fig. 41; or terminal of 806 coupled to 805, Fig. 52) is equal to or larger than the predetermined voltage threshold ([0060]), the equivalent resistance of the switch (TS1-TS3 coupled to 8061, Fig. 52) is controlled to be near zero (inherent characteristic of an ideal closed switch) so that the level of the output adjustment signal (signals from TS1-TS3 coupled to 8061, Fig. 52; or sweep signal S, and signals from 608, 609, coupled to D2, D3, Fig. 42; [0310]; or signal from 5062 to 5061, Fig. 41) is determined, whereby the power converter circuit (504, Fig. 36; or 602, Fig. 42; or C1, C2, D, L, R, Fig. 41 or 52) maintains the output current (I, Fig. 36, 41, 52; or Ic, Fig. 42) at a maximum ([0063] [0064]).
Shimizu does not explicitly teach (an equivalent resistance of the switch is controlled so that the level of the output adjustment signal is determined by) a sum of the resistance of the adjustment resistor set and the equivalent resistance of the switch, (whereby the power converter module decreases the output current); (the level of the output adjustment signal is determined by) the resistance of the adjustment resistor set.

Regarding claim 32, Shimizu teaches the controller circuit according to claim 17, in view of Thogersen, wherein the input voltage sense circuit (604+607+D1, Fig. 42) includes a diode (D1, Fig. 42), for generating the input voltage related signal (signal at coupling point of D1-D3, Fig. 42) according to the input voltage (Vi, Fig. 42). 
Shimizu does not teach a Zener diode.
Alessandria teach a zener diode (20, Fig. 5) coupled to input terminal (Vin, Fig. 5 for voltage stabilizing per abstract) and MOS transistor/switch (22, Fig. 5); sum of resistance of resistor  (R1, Fig. 10) and equivalent resistance of switch (in series with R1, Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Zener diode of Alessandria ’s into Shimizu’s, in view of Thogersen’s, in order to provide a stabilized voltage and/or overvoltage protection.
Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. 2007/0194759) and Thogersen U.S. 2014/0212289), as applied above in claims 1 and 17, Xiong (U.S. 2005/0168193).
Regarding claim 15, Shimizu teaches the charger circuit according to claim 1, in view of Thogersen, wherein the input voltage sense circuit (604+607+D1, Fig. 42) includes a diode (D1, Fig. 42) for generating the input voltage related signal (signal from 8060 coupled to TS1-TS3, Fig. 52; or signal at coupling point of D1-D3, Fig. 42) according to the input voltage (Vi, Fig. 42). 
Shimizu does not teach (a voltage sense circuit includes) at least two resistors connected in series.
Xiong teaches the input voltage sense circuit (102, Fig. 2; [0024]) includes at least two resistors (202, Fig. 2) in series; and a Zener diode (201, Fig. 2; [0024], zener diode reverse break down voltage), for generating the input voltage related signal (signal between 201 and transistor circuit to control 203 on/off, Fig. 2; [0024]) according to the input voltage (DC In, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a voltage sense circuit includes at least two resistors connected in series, and Zener diode of Xiong’s into Shimizu’s, in view of Thogersen’s, in order to provide a stabilized voltage output and/or overvoltage protection.
Regarding claim 31, Shimizu teaches the controller circuit according to claim 17, in view of Thogersen,  wherein the input voltage sense circuit (604+607+D1, Fig. 42) includes a 
Shimizu does not teach (a voltage sense circuit includes) at least two resistors connected in series.
Xiong teaches the input voltage sense circuit (102, Fig. 2; [0024]) includes at least two resistors (202, Fig. 2) in series; and a Zener diode (201, Fig. 2; [0024], zener diode reverse break down voltage), for generating the input voltage related signal (signal between 201 and transistor circuit to control 203 on/off, Fig. 2; [0024]) according to the input voltage (DC In, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a voltage sense circuit includes at least two resistors connected in series, and Zener diode of Xiong’s into Shimizu’s, in view of Thogersen’s, in order to provide a stabilized voltage output and/or overvoltage protection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859